DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1-2, 6-7, 15, 19, 24-26, 29, 32, 34-36 and cancellation of claim 14 in the response filed 10 November 2020 and in the response filed 22 December 2020 are acknowledged by the Examiner.
	Claims 1-13 and 15-38 are pending in the current action.
Response to Arguments
With respect to claims 1, 19, 29, 34, 36, 37, Applicant argues that the previous combination of references does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Objections
Claim 25 is objected to because of the following informalities: while it is inherent that ankle joints have a rear the limitation “the rear” should be amended to recite “a rear”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-8, 15, 20, 30, 34-35 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 34 and 37, the limitation “a stickiness of 000.5 to 30 N/100” is missing units of measure that render the claim indefinite. For the sake of compact prosecution Examiner will interpret the claimed feature according to the closest prior art of record.
Claims 3 and 30 contain the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim 5, 6, 7 recites the limitation "the web".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "an elastomeric material". This feature has already been introduced in the parent claim thus it is unclear whether this limitation is referring to the elastomeric material already introduced or is introducing another material.
Claim 15 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim 20 recites the limitation "includes linking members". This feature has already been introduced in the parent claim “an interlinking network of... members” thus it is unclear whether this limitation is referring to the elastomeric material already introduced or is introducing another material.
Claims 9-13, 15-16, 35 and 38 are rejected due to its dependency on a rejected claim above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et (US 2014/0276315) al in view of Gray ‘902 (US 58336902) and in view of Gray ‘799 (US 5584799) and in view of Lee (US 4768502) and in view of Pedicano (US 2010/0043266).
With respect to claim 1, Gildersleeve et al discloses An ankle brace which supports the foot, ankle and leg of a user and comprising an interlinking network of elastomeric band members (Annotated Fig 1, [0033], elastomeric) and allow selected motion at the ankle ([0076], selective motion); forming a foot portion and a leg portion (Annotated Fig 1, first/leg portion and second/foot portion), the foot portion having a distal band which forms at least 200 degrees of an arc (Annotated Fig 1, distal band having a 360 degree arc) and the leg portion having a proximal band and a medial malleolus support which forms a medial hub of the set of laterally spaced hubs and a lateral malleolus support which forms a lateral hub of the set of laterally spaced hubs and which together define a transverse axis extending between the medial malleolus support and the lateral malleolus supports (Annotated Fig 1, proximal band, medial band, malleolus support- [0068], multiple frameworks), and the ankle brace having a recess which accommodates the heel of the foot of the user (Annotated Fig 1, recess), and the interlinking network of bands further comprising a medial mid-foot band which extends from the medial malleolus support to the distal band to act as a first medial spoke and a lateral mid-foot band which extends from the lateral malleolus support to the distal band to act as a first lateral spoke (Annotated Fig 1, mid foot band) and a medial lower leg band which extends from the medial malleolus support to the proximal band to act as a second medial spoke and a lateral lower leg band which extends from the lateral malleolus support to the proximal band to act as a second lateral spoke (Annotated Fig 1, lower leg band); and the brace having a rear entry means which comprises an open area of the leg portion (Annotated Fig 1, open area, device would be capable of a rear entry) and a strap member (Annotated Fig 1, strap/closure member) wherein the opposing set of laterally spaced hubs and spokes comprised of the interlinking network of elastomeric band members form a hinge about the transverse axis to allow pivoting motion between the foot portion and the leg portion but the network inhibits lateral and medial translational or pivotal motion about an axis perpendicular to the transverse axis along the length of the foot between the foot portion and the leg portion ([0058]).
Gildersleeve et al is silent on whether the device is mirrored on the medial and lateral sides, which forms an opposing set of laterally spaced hubs and spokes which act to inhibit and allow; the elastomeric band members having a thickness of from 1 to 10 mm and comprising a thermoplastic elastomer having a Shore A hardness of 2 to 70 at 10 sec when measured in accordance with ASTM D2240; and the brace having a rear entry means and a strap member including a closure member that fastens about the ankle on the brace.
Gray ‘902 discloses an analogous ankle brace having mirrored medial and lateral sides to teach the second portion having a proximal band and a medial malleolus support and a lateral malleolus support which together define a transverse axis extending between the medial malleolus support and the lateral malleolus supports (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, first portion, second  and a medial lower leg band which extends from the medial malleolus support to the proximal band and a lateral lower leg band which extends from the lateral malleolus support to the proximal band and the brace having a rear entry means which comprises an open area of the second portion having a lateral portion (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12), and an open area of the second portion having a medial portion contiguous to a medial closure member that extends proximally and laps over the lateral portion of the second portion (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12) and including a closure member that fastens the medial closure member about the ankle on the brace and the lateral portion of the second portion including a lateral closure member including a closure member that fastens the lateral closure member (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al to be mirrored and to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
Gildersleeve et al/Gray ‘902 discloses the device as discussed above.
Gildersleeve et al/Gray ‘902 is silent on which forms an opposing set of laterally spaced hubs and spokes which act to inhibit and allow selected motion at the ankle; the elastomeric band members having a thickness of from 1 to 10 mm and comprising a thermoplastic elastomer having a Shore A hardness of 2 to 70 at 10 sec when measured in accordance with ASTM D2240; the opposing set of laterally spaced hubs and spokes comprised of the interlinking network of elastomeric band members form a hinge.
Gray ‘799 teaches an analogous flexible joint support having an opposing set of laterally spaced hubs and spokes which act to inhibit and allow selected motion (Annotated Fig 39, col 11 ln 20-30, selective motion); the elastomeric band members having a thickness of from 1 to 10 mm; a medial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the malleoli supports and the spokes of Gildersleeve et al/Gray ‘902 to be the structure that allows for selective movement as taught by Gray ‘799 in order to allow for healthy movement by the user (Gray ‘799 col 2 ln 60-65).
Gildersleeve et al/Gray ‘902/Gray ‘799 discloses the device as discussed above.
Gildersleeve et al/Gray ‘902/Gray ‘799 is silent on the elastomeric band members having a thickness of from 1 to 10 mm and comprising a thermoplastic elastomer having a Shore A hardness of 2 to 70 at 10 sec when measured in accordance with ASTM D2240.
Lee teaches an analogous orthosis comprised of band members wherein the band members have a width of from 1/4 to 1/5 of an inch, and a thickness of 2 to 10 mm (col 6 ln 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions of Gildersleeve et al/Gray ‘902/Gray ‘799 to be the dimensions as taught by Lee to be effective in supporting the user and allow for ventilation (Lee col 2 ln 40-45).
Gildersleeve et al/Gray ‘902/Gray ‘799/Lee discloses the device as discussed above.
Gildersleeve et al/Gray ‘902/Gray ‘799/Lee is silent on the elastomeric band members having a thickness of from 1 to 10 mm and comprising a thermoplastic elastomer having a Shore A hardness of 2 to 70 at 10 sec when measured in accordance with ASTM D2240.
Pedicano teaches an analogous user worn elastomeric material with stretch properties that is Versaflex CL30 which has a Shore A hardness of 2 to 70 at 10 sec when measured in accordance with ASTM D2240 ([0038]).



    PNG
    media_image1.png
    861
    1185
    media_image1.png
    Greyscale

Gildersleeve et al, Fig 1

    PNG
    media_image2.png
    900
    764
    media_image2.png
    Greyscale

Gray '902, Fig 7

    PNG
    media_image3.png
    646
    658
    media_image3.png
    Greyscale

Gray '902, Fig 11

    PNG
    media_image4.png
    767
    656
    media_image4.png
    Greyscale

Gray '902, Fig 12
With respect to claim 2, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 1, wherein the interlinking network of elastomeric band members has a first edge and a second edge and a discontinuity there between and the interlinking network or elastomeric band members is configured so that the discontinuity is not directly over an Achilles tendon of the hypothetical user (Gildersleeve et al Annotated Fig 1, first edge, second edge, discontinuity in between not located at the Achilles tendon). 26  
With respect to claim 3, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 1, wherein the closure member comprises a band, strap, cable or tab which extends from the medial or lateral side of the brace and includes one or more of Velcro, C-hooks, pin and post, zipper, tongue and groove, buttons, latch and hook, anchor and anchor receptacle, and laces (Gray ‘902 Fig 7, post and pins 53/52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 4, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 1, wherein the lateral or the medial malleolus support is a fenestration which is a through hole (Gildersleeve Annotated Fig 1, through hole opening 107)(Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to mirrored for each side of the ankle as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 5, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 1, wherein the lateral or the medial malleolus support is a fenestration which is an area of decreased resistance in the web (Gilsersleeve Annotated Fig 1, malleolus support is a fenestration with no structure there in thus is inherently a decrease in resistance)(Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).  

With respect to claim 6, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 1, wherein the foot portion of the web includes at least one opening for the lateral malleolus (Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12) (Gildersleeve Annotated Fig 1, through hole opening 107).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to mirrored for each side of the ankle as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 7, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 1, wherein the foot portion of the web includes at least one opening for the medial malleolus (Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12)(Gildersleeve Annotated Fig 1, through hole opening 107).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to mirrored for each side of the ankle as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 8, With respect to claim 7, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 1, wherein the brace includes an elastomeric material which is a thermoplastic elastomer having a Shore A hardness of 2 to 50 at 10 sec when measured in accordance with ASTM D2240 (Pedicano [0038], Versaflex material has claimed properties).  

With respect to claim 9, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 8, wherein the elastomeric material is a thermoplastic elastomer having a tensile break at stretch of 2 to 2 MPa at 23°C using Die C2 hour when measured in accordance with ASTM D412 (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to be the material as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).
With respect to claim 10, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 8, wherein the elastomeric material is a thermoplastic elastomer having a tensile stress of 0.08 to 0.8 MPa at strain 100% and 0.2 to 2.5 MPa at 300% at 230C using Die C2 hour when measured in accordance with ASTM D412 (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to be the material as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).
With respect to claim 11, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 8, wherein the elastomeric material is a thermoplastic elastomer having an Elongation at break of 500 to 1200% at 23°C using Die C2 hour when measured in accordance with ASTM D414 (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to be the material as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).
With respect to claim 12, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 8, wherein the elastomeric material is a thermoplastic elastomer having, a tear strength of 7.5 to 20 kN/m when measured in accordance with ASTM D624 Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to be the material as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).
With respect to claim 13, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 8, wherein the elastomeric material is a thermoplastic elastomer having, and a compression set of 5 to 30% at 230C and at Time 79200 sec when measured in accordance with ASTM D395 (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to be the material as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).
With respect to claim 17, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 1, wherein brace is formed by molding or casting (Gildersleeve [0075]).
The claimed phrase “is formed by molding or casting” is being treated as a product by process limitation; that is, that the brace of the apparatus is formed.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano as applied to claim 8 above, and further in view of Goble et al (US 2002/0123709).
With respect to claim 15, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano discloses An ankle brace as set forth in claim 8.
 wherein the elastomeric material is compounded with an additional materials selected from the group comprising additional elastomers, cross-linking agents, reinforcing fibers and fillers, antimicrobial agents, colorants, and fragrances.  
Goble et al teaches an analogous ankle brace with an elastomeric material compound with reinforcing fibers ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the material of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to have the reinforcement fiber of Goble et al in order to have a stronger material (Goble et al [0025], [0024]).
With respect to claim 16, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano/Goble et al discloses An ankle brace as set forth in claim 15, wherein the reinforcing fiber is selected from glass, steel and carbon fiber (Goble et al [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the material of Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano to have the reinforcement fiber of Goble et al in order to have a stronger material (Goble et al [0025], [0024]).

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano/Goble et al as applied to claim 1, and further in view of Barberio (US 2016/0324666)(priority to 2014).
With respect to claim 18, Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano/Goble et al discloses An ankle brace as set forth in claim 1, wherein the brace comprises the interlinking network and an elastomeric web (Gildersleeve et al [0071], optional sleeve)
Gray is silent on and the interlinking network comprises a material of a 28durometer that is 10 to 90 points higher on the Shore A scale than the material of the elastomeric web.  
Barberio teaches an analogous ankle orthosis having a layer of elastomeric material, and further having an elastomeric web beneath, the outer elastomeric member comprises a material of a durometer that is 10 to 90 points higher on the Shore A scale than the material of the elastomeric web ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the device of Gray to have the inner softer material that is 10 to 90 points lower .

Claims 19-20 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al in view of Gray ‘902 and in view of Lee and in view of Pedicano.
With respect to claim 19, Gildersleeve et al discloses A ankle brace for an ankle joint comprising an interlinking network of soft, resilient, elastomeric band members (Fig 1, [0033]) so as to cause the brace to be capable of being worn underneath a shoe (Fig 1, device capable fo claimed function), and forming a foot portion and a leg portion (Annotated Fig 1, foot portion, leg portion), the foot portion having a distal band and the leg portion having a proximal band (Annotated Fig 1, distal band, proximal band), and a medial malleoli support and a lateral malleoli support which together define a transverse axis extending between the medial malleoli support and the lateral malleoli support (Annotated Fig 1, malleoli support, device detailed to be two frames), and the interlinking network of bands further comprising a medial foot portion band which extends from the medial support to the distal band and a lateral foot portion band which extends from the lateral malleolus support to the distal band (Annotated Fig 1, mid foot portion band) and a medial leg portion band which extends from the medial support to the proximal band and a lateral lower leg band which extends from the lateral malleolus support to the proximal band (Annotated Fig 1, lower leg band) wherein interlinking network forms a hinge about the transverse axis to allow pivoting motion between the foot portion and the leg portion and to accommodate movement at the ankle joint without unnecessary material or bunching ([0058]).
Gildersleeve et al is silent on whether the device is mirrored on the medial and lateral sides, the bands having a thickness of from 1 mm to 10 mm, a width of from 3 mm to 20 mm, and a durometer of from 10 to 140 on the Shore A scale.
Gray ‘902 discloses an analogous ankle brace having mirrored medial and lateral sides to teach the foot portion having a distal band and the leg portion having a proximal band, and a medial malleoli support and a lateral malleoli support which together define a transverse axis extending between the medial malleoli support and the lateral malleoli support, and the interlinking network of bands further comprising a medial foot portion band which extends from the medial support to the distal band and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al to be mirrored and to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
Gildersleeve et al/Gray ‘902 discloses the device as discussed above.
Gildersleeve et al/Gray ‘902 is silent on having a thickness of from 1 mm to 10 mm, a width of from 3 mm to 20 mm, and a durometer of from 10 to 140 on the Shore A scale
Lee teaches an analogous orthosis comprised of band members wherein the band members have a thickness of from 1 mm to 10 mm, a width of from 3 mm to 20 mm (col 6 ln 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions of Gildersleeve et al/Gray ‘902 to be the dimensions as taught by Lee to be effective in supporting the user and allow for ventilation (Lee col 2 ln 40-45).
Gildersleeve et al/Gray ‘902/Lee discloses the device as discussed above. 
Gildersleeve et al/Gray ‘902/Lee is silent on and a durometer of from 10 to 140 on the Shore A scale.
Pedicano teaches an analogous user worn elastomeric material with stretch properties that is Versaflex CL30 which has a Shore A hardness of a durometer of from 10 to 140 on the Shore A scale ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Lee to be the specific elastic and stretchable material as taught by Pedicano as the elastic material of Pedicano is known to have good clarity and colorability, ozone stability, and have predictable elastic properties (Pedicano [0038]).

With respect to claim 20, Gildersleeve et al/Gray ‘902/Lee/Pedicano discloses An ankle brace as set forth in claim 19, wherein the network includes linking members that act as stiffening ribs in the anatomic orientation of the lateral collateral ligamentous complex of the joint (Gildersleeve Annotated Fig 1, device would have claimed intended function).  
With respect to claim 23, Gildersleeve et al/Gray ‘902/Lee/Pedicano discloses An ankle brace as set forth in claim 19, wherein the proximal band includes a closure mechanism that allows the size of the proximal opening to be adjusted (Gray ‘902, Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, closure mechanism 52/53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Lee/Pedicano to be mirrored and to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 24, Gildersleeve et al/Gray ‘902/Lee discloses An ankle brace as set forth in claim 19, wherein the brace comprises a biocompatible elastomeric material that is sticky to the touch (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Lee/Pedicano to be the material as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).
With respect to claim 25, Gildersleeve et al/Gray ‘902/Lee/Pedicano discloses An ankle brace as set forth in claim 19, wherein the foot portion includes a closable opening to the rear of the ankle joint (Gray ‘902, Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Lee/Pedicano to be mirrored and to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 26, Gildersleeve et al/Gray ‘902/Lee/Pedicano discloses An ankle brace as set forth in claim 19. 
The current combination of Gildersleeve et al/Gray ‘902/Lee/Pedicano is silent on wherein the brace further include a plantar foot plate that is stiffer than the interlinking network of elastomeric band members.  
Gray ‘902 further teaches wherein the brace further include a plantar foot plate 40/38/42 that is stiffer than the interlinking network of elastomeric band members (col 6 ln 10-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Lee/Pedicano to have the bands form a sole as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), allow for device ventilation (Gray ‘902 col 6 ln 35-40), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 27, Gildersleeve et al/Gray ‘902/Lee/Pedicano discloses An ankle brace as set forth in claim 19, wherein the brace includes a pocket for a sensor or for support inserts (Gildersleeve et al Annotated Fig 1, series of openings creating a series of pocket that would allow for placement of sensors).  
With respect to claim 28, Gildersleeve et al/Gray ‘902/Lee/Pedicano discloses An ankle brace as set forth in claim 19.
Gildersleeve et al/Gray ‘902/Lee/Pedicano as it is currently combined is silent on further including supplemental supports which can be attached to the lateral or medial side of the brace.
Gray ‘902 further discloses further including supplemental supports 62/62 which can be attached to the lateral or medial side of the brace via holes 48 (Fig 9, supplement supports 62 shown).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Lee/Pedicano to has optional further supports as taught by Gray ‘902 in order to add optional lengthening to the device (Gray ‘902 col 5 ln 45-55).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al/Gray ‘902/Gray ‘799/Lee/Pedicano/Goble et al/Barberio as applied to claim 18 above, and further in view of Gray ‘799 (US 5584799).
With respect to claim 21, Gray/Barberio discloses An ankle brace as set forth in claim 18.
Gray/Barberio is silent on wherein the distal band forms a ring and includes a gusset.  
Gray ‘799 teaches an analogous brace with an analogous connection system for the brace and the user that has a strap that forms a ring and includes a gusset 62 (Fig 25, Fig 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener system of Gray/Barberio to have the gusset as taught by Gray ‘799 in order to further support the system (Gray ‘799 col 6 ln 60-65).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al/Gray ‘902/Lee/Pedicano as applied to claim 19 above, and further in view of Gray ‘799.
With respect to claim 22, Gildersleeve et al/Gray ‘902/Lee/Pedicano discloses An ankle brace as set forth in claim 19, where the distal band is a flat band of material having a durometer of from 40 to 100 on the Shore A scale which includes an interruption of a length along the long axis of the band (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Lee/Pedicano to be the specific elastic and stretchable material as taught by Pedicano as the elastic material of Pedicano is known to have good clarity and colorability, ozone stability, and have predictable elastic properties (Pedicano [0038]).

Gildersleeve et al/Gray ‘902/Lee/Pedicano is silent on and at a first end and a second end joined by a gusset and the gusset is formed by a member which joins the first end and the second end of the band by a length which is longer than the length of the interruption. 29  
Gray ‘799 teaches an analogous brace with an analogous connection system for the brace and the user and at a first end and a second end joined by a gusset and the gusset is formed by a member 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener system of Gildersleeve et al/Gray ‘902/Lee/Pedicano to have the gusset as taught by Gray ‘799 in order to further support the system (Gray ‘799 col 6 ln 60-65).

Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al in view of Pedicano and in view of Lee and in view of Gray ‘902.
With respect to claim 29, Gildersleeve et al discloses An ankle brace capable of being worn underneath a shoe for a hypothetical user (Fig 1, [0033], device capable of claimed function) comprising a network of bands of soft, resilient, elastomeric material (Annotated Fig 1, [0033]) and a that has a foot portion which can be fastened to form a first continuous loop about a first axis and a leg portion that can be fastened to form a second continuous loop about a second axis (Annotated Fig 1, foot and leg portions); and the foot portion of the brace having a proximal end which includes a top opening sized to fit below the belly of the gastrocnemius of the user and the distal end of the foot portion being connected to the proximal end of the leg portion at a conjunction of the foot portion and the leg portion (Annotated Fig 1, device shown to fit the user below the calf meeting the limitations), and the distal portion of the foot portion including a bottom opening sized to fit posterior to the neck of the fifth metatarsal (Annotated Fig 1, device shown to fit the user posterior the metatarsals); and the network of bands including at least a first fenestration at the conjunction of the first and the second portions and the first portion (Annotated Fig 1, fenestration is open area).
Gildersleeve et al is silent on having a durometer of from 10 to 140 on the Shore A scale and having a thickness of from 1 to 7 mm and a width of 5 to 10 mm, and the first portion of the brace including a closure mechanism which achieves adjustable and secure closure about the leg above the malleoli and below the belly of the gastrocnemius. 30  
Pedicano teaches an analogous user worn elastomeric material with stretch properties that is Versaflex CL30 which has a Shore A hardness of a durometer of from 10 to 140 on the Shore A scale ([0038]).

Gildersleeve et al/Pedicano discloses the device as discussed above.
Gildersleeve et al/Pedicano is silent on having a thickness of from 1 to 7 mm and a width of 5 to 10 mm, and the first portion of the brace including a closure mechanism which achieves adjustable and secure closure about the leg above the malleoli and below the belly of the gastrocnemius. 30  
Lee teaches an analogous orthosis comprised of band members wherein the band members have a thickness of from 1 mm to 10 mm, a width of from 3 mm to 20 mm (col 6 ln 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions of Gildersleeve et al/Pedicano to be the dimensions as taught by Lee to be effective in supporting the user and allow for ventilation (Lee col 2 ln 40-45).
Gildersleeve et al/Pedicano/Lee discloses the device as discussed above.
Gildersleeve et al/Pedicano/Lee is silent on and the first portion of the brace including a closure mechanism which achieves adjustable and secure closure about the leg above the malleoli and below the belly of the gastrocnemius. 30  
Gray ‘902 discloses an analogous ankle brace having mirrored medial and lateral sides to teach the foot portion having a distal band and the leg portion having a proximal band, and a medial malleoli support and a lateral malleoli support which together define a transverse axis extending between the medial malleoli support and the lateral malleoli support, and the interlinking network of bands further comprising a medial foot portion band which extends from the medial support to the distal band and a lateral foot portion band which extends from the lateral malleolus support to the distal band and a medial leg portion band which extends from the medial support to the proximal band and a lateral lower leg band which extends from the lateral malleolus support to the proximal band (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Pedicano/Lee to have the overlapping closure 
With respect to claim 30, Gildersleeve et al/Pedicano/Lee/Gray ‘902 discloses An ankle brace as set forth in claim 29, wherein the closure member includes one or more of c-clamps, eye and hooks, pin and post, chip closure, latch, Velcro, and a tab and envelope (Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, pins and posts 52/53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Pedicano/Lee to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 31, Gildersleeve et al/Pedicano/Lee/Gray ‘902 discloses An ankle brace as set forth in claim 29.
Gildersleeve et al/Pedicano/Lee/Gray ‘902 as it is currently combined is silent on further including an integral shin guard.
Gray ‘902 further discloses further including the brace extending to cover the shin (Fig 11, shown).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Pedicano/Lee/Gray ‘902 to cover the shin as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 32, Gildersleeve et al/Pedicano/Lee/Gray ‘902 discloses An ankle brace as set forth in claim 31, wherein the shin guard is adhered to or molded into the leg portion of the brace such that it is contiguous with the ankle brace (Gray Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, shown molded together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Pedicano/Lee/Gray ‘902 to cover the shin as 
With respect to claim 33, Gildersleeve et al/Pedicano/Lee/Gray ‘902 discloses An ankle brace as set forth in claim 29, further including a sleeve which is an elastomeric web and wherein the web of the first portion forms a posterior opening prior to being closed (Gildersleeve et al Annotated Fig 1, open area).  

Claims 34-35, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gray ‘799 in view of Lee and in view of Ledezma (US 2016/0081838)(priority to 2014) and in view of Maloney and in view of Barberio.
With respect to claim 34, Gray ‘799  A brace for a joint having a framework of elastomeric band members extending between a first proximal opening and a second distal opening (Annotated Fig 39, neck is a series of joints, first and second opening shown), and which forms an opposing set of laterally spaced hubs and spokes which act to inhibit and allow selected motion at the joint (Fig 39, Fig 38, first and second hubs on either side of the device perform claimed function- Annotated Fig 39 shows one side), wherein the framework includes a first anchor at the first proximal opening comprising a band that forms a loop for a proximal side of the joint and a second anchor at the second distal opening comprising a loop for the second side of the joint (Annotated Fig 39, first anchor, second anchor) and a plurality of spokes extending radially to form an elastomeric hinge which is formed by the set of laterally spaced hubs and the spokes which extend radially from the hubs and between the first anchor and the second anchor (Annotated Fig 39 spokes shown extending between the first and second anchors) and the framework defines fenestrations (Annotated Fig 39, shown).
Gray ‘799 is silent on and the spokes comprising strips having a thickness of from 1 to 4 mm and a width of from 3 to 10 mm and comprised of a material having a durometer of 50 to 80 on the Share A scale … fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90°.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions of Gray ‘799 to be the dimensions as taught by Lee to be effective in supporting the user and allow for ventilation (Lee col 2 ln 40-45).
Gray ‘799/Lee discloses the device as discussed above. 
Gray ‘799/Lee is silent on comprised of a material having a durometer of 50 to 80 on the Share A scale … fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N1100 in accordance with ASTM peel strip test 3330D at 90°.  
Ledezma et al discloses an analogous flexible elastomeric material for an orthosis with predictable qualities having and comprised of a material having a durometer of 80 on the Share A scale and a thickness of 2 to 10 mm ([00024])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the elastomeric material of Gray ‘799/Lee to have the hardness of the elastomeric material as taught by Ledezma et al in order to have a material that is compatible with a user and has the desired flexure and strength (Ledezma et al [0024]).
Gray ‘799/Lee/Ledezma discloses the device as discussed above.
Gray ‘799/Lee/Ledezma is silent fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N1100 in accordance with ASTM peel strip test 3330D at 90°.  
Maloney teaches an analogous orthosis having a resilient frame 12 and fenestrations which include webs of sheet material 14 comprised of an elastomeric material ([0037]) and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90 ([0037], detailed to have passive adherence, would be capable of meeting the claimed range depending on the units).  

Gray ‘799/Lee/Ledezma/Maloney discloses the device as discussed above.
Gray ‘799/Lee/Ledezma/Maloney is silent on having a durometer of 25 to 45 on the Shore A scale.
Barberio teaches an analogous ankle orthosis having a layer of elastomeric material, and further having an elastomeric web beneath, the outer elastomeric member and a elastomeric web having a durometer of 25 to 45 on the Shore A scale ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the device of Gray to have the inner softer material that is 10 to 90 points lower on the Shore A scale than the material of the interlinking web as taught by Barberio in order to increase comfort and avoid collapse (Barberio [0045], [0046]).

    PNG
    media_image5.png
    618
    470
    media_image5.png
    Greyscale

Fig 39, Gray '799
With respect to claim 35, Gray ‘799/Lee/Ledezma/Maloney/Barberio An brace as set forth in claim 34, wherein the second anchor is a band that forms a flat ring in the distal area of the loop (Gray ‘799 Annotated Fig 39, band shown to be flat in construction, bent to correspond to a user) and the flat ring includes an interruption joined by a v-shaped member that opposes but also allows the expansion of the ring so as to form a snug fit with the user at the second opening (Gray ‘799 Fig 40, opening shown connected by straps 26, anchor shown to have a v shape taper at the opening and slots 60 that allow and restrict expansion along with the straps 26).
With respect to claim 37, Gray ‘799 A brace for a joint having a framework of support extending between a first proximal opening and a second distal opening (Annotated Fig 39, neck is a series of joints, framework support 105, first proximal and second distal openings shown Fig 38), wherein the framework includes a set of a first hub and a plurality of first spokes which extend radially from the first hub and a second hub and a plurality of second spokes which extend radially from the second hub (Fig 39, Fig 38, first and second hubs on either side of the device- Annotated Fig 39 shows one side), and a first anchor at the first proximal opening comprising a band that forms a closed loop for a proximal side of the joint (Annotated Fig 39, first anchor, closed vie straps 26- Fig 41) and a second anchor at the second distal opening comprising a closed loop for the second side of the joint (Annotated Fig 39, second anchor, closed vie straps 26- Fig 41) and first spokes extending between the first hub and the first anchor and the second anchor and second spokes extending between the second hub and the first anchor and the second anchor (Annotated Fig 39 spokes shown extending between the first and second anchors) and the framework defines fenestrations (Annotated Fig 39, fenestrations shown between spokes).
	Gray ‘799 is silent on and the spokes comprising strips having a width of from 1 to 1/5 of an inch, wherein the first anchor and the second anchor is comprised of a material having a durometer of 60 to 80 on the Share A scale and a thickness of 2 to 10 mm, fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90.  
Lee teaches an analogous orthosis comprised of band members wherein the band members have a and the second anchor comprising strips having a width of from 1/4 to 1/5 of an inch, and a thickness of 2 to 10 mm (col 6 ln 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions of Gray ‘799 to be the dimensions as taught by Lee to be effective in supporting the user and allow for ventilation (Lee col 2 ln 40-45).
Gray ‘799/Lee discloses the device as discussed above. 
Gray ‘799/Lee is silent on wherein the first anchor and the second anchor is comprised of a material having a durometer of 60 to 80 on the Share A scale, fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the elastomeric material of Gray ‘799/Lee to have the hardness of the elastomeric material as taught by Ledezma et al in order to have a material that is compatible with a user and has the desired flexure and strength (Ledezma et al [0024]).
Gray ‘799/Lee/Ledezma discloses the device as discussed above.
Gray ‘799/Lee/Ledezma is silent on fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90.  
	Maloney teaches an analogous orthosis having a resilient frame 12 and fenestrations which include webs of sheet material 14 comprised of an elastomeric material ([0037]) and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90 ([0037], detailed to have passive adherence, would be capable of meeting the claimed range depending on the units).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the device of Gray ‘799/Lee/Ledezma to have the sticky sheet as taught by Maloney in order to increase awareness and feedback to the user (Maloney [0037]).
Gray ‘799/Lee/Ledezma/Maloney discloses the device as discussed above.
Gray ‘799/Lee/Ledezma/Maloney is silent on having a durometer of 25 to 45 on the Shore A scale.
Barberio teaches an analogous ankle orthosis having a layer of elastomeric material, and further having an elastomeric web beneath, the outer elastomeric member and a elastomeric web having a durometer of 25 to 45 on the Shore A scale ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the device of Gray to have the inner softer material that is 10 to 90 points lower on the Shore A scale than the material of the interlinking web as taught by Barberio in order to increase comfort and avoid collapse (Barberio [0045], [0046]).
With respect to claim 38, Gray ‘799/Lee/Ledezma/Maloney/Barberio discloses An ankle brace as set forth in claim 37, wherein the second anchor is a band that forms a flat ring in the distal area of the closed loop (Gray ‘799 Annotated Fig 39, band shown to be flat in construction, bent to correspond to a user) and the flat ring includes an interruption joined by a v-shaped member that opposes but also allows the expansion of the ring so as to form a snug fit with the user at the second opening (Gray ‘799 Fig 40, opening shown connected by straps 26, anchor shown to have a v shape taper at the opening and slots 60 that allow and restrict expansion along with the straps 26).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve in view of Gray ‘902.
With respect to claim 36, Gildersleeve et al discloses An ankle brace which supports the foot, ankle and leg of a user and is capable of being worn under a shoe (Fig 1, [0033], device capable of claimed function) and comprising an interlinking network of band members forming a first portion and a second portion (Annotated Fig 1, foot portion, leg portion), the foot portion having a soft flat elastomeric plantar portion (Annotated Fig 1, plantar portion, material and design detailed to be flat) and a distal band which forms at least 200 degrees of an arc and the leg portion having a proximal band (Annotated Fig 1, distal band detailed to be 360 degrees, proximal band) and a medial malleolus support and a lateral malleolus support which together define a transverse axis extending between the medial malleolus support and the lateral malleolus supports (Annotated Fig 1, malleoli support, device detailed to be two frames), and a recess which accommodates the heel of the foot of the user (Annotated Fig 1, recess), and the interlinking network of bands further comprising a medial mid-foot band which extends from the medial malleolus support to the distal band and a lateral mid-foot band which extends from the lateral malleolus support to the distal band (Annotated Fig 1, mid foot band) and a medial lower leg band which extends from the medial malleolus support to the proximal band and a lateral lower leg band which extends from the lateral malleolus support to the proximal band (Annotated Fig 1, leg band) and the brace having a rear entry means which comprises an open rear area of the leg portion defined by two side edges (Annotated Fig 1, open area would allow for rear entry) and wherein interlinking network forms a hinge about the transverse axis to allow pivoting motion between the foot portion and the leg portion but the network inhibits lateral and medial translational or pivotal motion about an axis perpendicular to the transverse axis along the length of the foot between the foot portion and the leg portion ([0058]).  
Gildersleeve et al is silent on whether the device is mirrored on the medial and lateral sides which forms a self-formed foot plate, and a closure member that extends and laps over the open rear area of the leg portion and including a closure member that fastens the closure member about the ankle on the brace.
Gray ‘902 discloses an analogous ankle brace having mirrored medial and lateral sides to teach the foot portion having a self-formed foot plate (Fig 12, foot plate being combined portions 40/38) a distal band and the leg portion having a proximal band, and a medial malleoli support and a lateral malleoli support which together define a transverse axis extending between the medial malleoli support and the lateral malleoli support, and the interlinking network of bands further comprising a medial foot portion band which extends from the medial support to the distal band and a lateral foot portion band which extends from the lateral malleolus support to the distal band and a medial leg portion band which extends from the medial support to the proximal band and a lateral lower leg band which extends from the lateral malleolus support to the proximal band and a closure member that extends and laps over the open rear area of the leg portion and including a closure member that fastens the closure member about the ankle on the brace (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al to be mirrored, to have the bands form a sole, and to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), allow for device ventilation (Gray ‘902 col 6 ln 35-40), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM BAKER/Examiner, Art Unit 3786      

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786